


EXHIBIT 10.15.4.


(Form of) Fiscal Year 20_ _ Restricted Stock Units Grant


Terms and Conditions
U.S./[Non-U.S.]1 Management Employees


You have received a grant of Restricted Stock Units (the “RSUs”) under the
Monsanto Company 2005 Long-Term Incentive Plan (as Amended and Restated as of
January 24, 2012) (the “Plan”). The Grant Date and the number of RSUs covered by
this grant are set forth in the document you received entitled “Long-Term
Incentive Statement.” The Long-Term Incentive Statement and these terms and
conditions collectively constitute the Award Certificate for the RSUs, and
describe the provisions applicable to the RSUs.


1.Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Long-Term Incentive Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000, and includes any Affiliate that
employs you.


2.Nature of RSUs.


(a)    The RSUs represent the right to receive, in certain circumstances, a
number of Shares determined in accordance with the Long-Term Incentive Statement
and these terms and conditions. Until such time (if any) as Shares are delivered
to you, you will not have any of the rights of a common stockholder of the
Company with respect to those Shares, your rights with respect to the RSUs and
those Shares will be those of a general creditor of the Company, and you may not
sell, assign, transfer, pledge, hypothecate, give away, or otherwise dispose of
the RSUs. Without limiting the generality of the foregoing, you shall have no
voting or dividend equivalent rights with respect to the RSUs. Any attempt on
your part to dispose of the RSUs will result in their being forfeited.


[(b)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle your RSUs in the form of (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law, (2) would require you or the Company
to obtain the approval of any governmental and/or regulatory body in your
country of residence (and country of employment, if different), or (3) is
administratively burdensome; or (ii) Shares, but require you to immediately sell
such Shares (in which case, these terms and conditions shall give the Company
the authority to issue sales instructions on your behalf).


(c)    As a condition to the grant of RSUs, you agree to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you agree to take any
and all actions, and consent to any and all actions taken by the Company and
Affiliates, as may be required to allow the Company and the Company’s Affiliates
to comply with local laws, rules and regulations in your country of residence
(and country of employment, if different). Finally, you agree to take any and
all actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).]


3.Vesting Schedule. The RSUs shall vest on November 15, 20_ _ (three fiscal
years from grant) (the “Scheduled Vesting Date”), except as provided in Sections
4 and 5 below.


4.Effect of Termination of Service. If you experience a Termination of Service
for any reason, all unvested RSUs subject to this Award Certificate shall,
except as set forth otherwise in Sections 4 or 5, be forfeited as of the date of
such Termination of Service, notwithstanding any differing treatment set forth
in the Plan.


(a)    If you experience a voluntary Termination of Service by reason of
Retirement before the first anniversary of the Grant Date (unless such
Termination of Service follows a Change of Control), all unvested RSUs shall
immediately be forfeited. If you experience a voluntary Termination of Service
by reason of Retirement (including by reason of a Termination without Cause when
you are Retirement-eligible) on or after the first anniversary of the Grant Date
(or, if earlier, a Change of Control), all outstanding and unvested RSUs shall
immediately vest, and the Shares shall be delivered in accordance with
Section 6.






_____________________________
1 Bracketed language applicable to non-U.S. employees




--------------------------------------------------------------------------------




(b)    If you experience a Termination of Service as a result of death or
Disability prior to the first anniversary of the Grant Date (unless such
Termination of Service follows a Change of Control), all unvested RSUs shall
immediately be forfeited. If you experience a Termination of Service as a result
of death or Disability on or after the first anniversary of the Grant Date (or,
if earlier, a Change of Control), all outstanding and unvested RSUs shall
immediately vest, and the Shares shall be delivered in accordance with Section
6.


(c)    If you experience a Termination without Cause prior to the first
anniversary of the Grant Date, all unvested RSUs shall immediately be forfeited.
If you experience a Termination without Cause on or after the first anniversary
of the Grant Date, that number of outstanding and unvested RSUs equal to the
number of unvested RSUs multiplied by the Vesting Fraction (determined as set
forth below) shall immediately vest, and any remaining unvested RSUs shall
immediately be forfeited. For purposes of this paragraph, if you experience a
Termination without Cause on or after the first anniversary of the Grant Date
(i) due to a job-elimination program or divestiture of the affiliate of the
Company by which you are employed, the Vesting Fraction shall equal one, or (ii)
under any other circumstances, the Vesting Fraction shall be equal to a
fraction, the numerator of which is the number of days from the Grant Date
through the date of your involuntary Termination of Service, and the denominator
of which is the number of days from the Grant Date through the Scheduled Vesting
Date; provided, however, that in the event the product of the number of unvested
RSUs multiplied by the Vesting Fraction is not a whole number, the number of
RSUs that shall vest shall be rounded up to the next whole number. Delivery of
Shares shall be made in accordance with Section 6. Notwithstanding the
foregoing, treatment of the RSUs upon a Termination without Cause following a
Change of Control shall be governed by Section 5(b).


(d)    If you experience a Termination for Cause, all unvested RSUs shall
immediately be forfeited.


[(e)    If you are a local national of and are employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent that a court or tribunal of
competent jurisdiction determines that any provision of these terms and
conditions is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.


(f)    Notwithstanding anything to the contrary in the Plan or in your Award
Certificate, and for purposes of clarity, unless otherwise determined by the
Company in its sole discretion, a voluntary Termination of Service or
Termination Without Cause shall be effective from the date on which your active
employment ends and shall not be extended by any statutory or common law notice
of termination period.]


5.Change in Control. The provisions of this Section 5 shall govern vesting of
the RSUs upon a Change of Control.


(a)    Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award Certificate, the RSUs shall vest in full, except to the
extent that you are granted a Replacement Award in respect of the RSUs. In the
event that no Replacement Award is so provided to you, the RSUs shall be
converted into a cash account (based on the number of RSUs as of the date of the
Change of Control and the value per Share as of the Change of Control), which
shall accrue interest at the applicable federal short-term rate provided for in
Section 1274(d)(1)(A) of the Code, and be settled in accordance with Section 6
below. For clarity, such account shall be fully vested as of the Change of
Control, and in no event shall the amount of such account be increased or
decreased as a result of the circumstances of a subsequent Termination of
Service.


(b)    Notwithstanding any other provision hereof, if you are granted a
Replacement Award and you experience (x) a Termination without Cause or (y) a
termination under circumstances entitling you to severance benefits under a
constructive termination provision (including, without limitation, a “good
reason” provision or a constructive “involuntary termination” provision) of an
agreement, plan or program covering you, in either case, at any time following a
Change of Control, the applicable Replacement Award shall vest in full, and the
Shares shall be delivered in accordance with Section 6.


6.Delivery of Shares. The Company shall deliver to you a number of Shares equal
to the number of RSUs (if any) that vest pursuant to this Award Certificate
(except that in the event of settlement following conversion of the RSUs into a
cash account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in Section 7 below. Such delivery shall take place as
soon as practicable, but in no event more than 90 days, after the Scheduled
Vesting Date. Notwithstanding any other provision of this Award Certificate but
subject to Section 7(b), with respect to a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code
(“Separation from Service”) and that occurs during the two-year period following
a Change of Control that qualifies as an event described in Section
409A(a)(2)(A)(v) of the Code and the regulations thereunder, such delivery shall
take place as soon as practicable following the date of the applicable
Termination of




--------------------------------------------------------------------------------




Service. Nothing in this Award Certificate, including Section 5, shall preclude
the Company from settling upon a Change of Control the RSUs if they are not
replaced by a Replacement Award, to the extent effectuated in accordance with
Treas. Regs. § 1.409A-3(j)(ix).


7.Withholding; Section 409A.


(a)    Notwithstanding any other provision of this Award Certificate, your right
to receive Shares in settlement of any RSUs is subject to withholding of all
taxes that are required to be paid or withheld in connection with the delivery
of those Shares. Unless the Committee determines otherwise, withholding of taxes
in connection with the delivery of Shares in settlement of the RSUs shall be
satisfied by withholding by the Company of that number of whole Shares having a
Fair Market Value on the date of withholding equal to the minimum amount
required to be withheld. If you are subject to any taxes in connection with the
RSUs in more than one jurisdiction, you acknowledge that the Company may be
required to withhold or account for taxes in more than one jurisdiction.


(b)    This Award Certificate is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, it is intended
that this Award Certificate be administered in all respects in accordance with
Section 409A of the Code. In no event may you, directly or indirectly, designate
the calendar year of any payment to be made hereunder. Notwithstanding any
provision of the Plan or this Award Certificate to the contrary, in the event
that you are a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company), amounts that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable during
the six-month period immediately following your Separation from Service, to the
extent required by Section 409A of the Code, shall instead be paid or provided
on the first business day after the date that is six months following your
Separation from Service. If you die following your Separation from Service and
prior to the payment of any amounts delayed on account of Section 409A of the
Code, such amounts shall be paid to the personal representative of your estate
or your beneficiary within 30 days after the date of your death.


[7.    Income Tax and Social Insurance Contribution Withholding.


(a)    As a condition to settlement, you must make arrangements satisfactory to
the Company for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”)
required to be paid or withheld in connection with your RSUs. Regardless of any
action the Company takes with respect to any or all Tax-Related Items, you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs and the issuance of Shares or cash in settlement, the
subsequent sale of any Shares acquired pursuant to the RSUs and the receipt of
any dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items.


(b)    If your country of residence (and/or country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Shares otherwise issuable in settlement of the RSUs (or, in the case of RSUs
settled in cash, a portion of the cash proceeds) that have an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld (as determined by the Company in good faith and in its sole discretion)
with respect to the vested RSUs. For purposes of the foregoing, no fractional
Shares will be withheld or issued pursuant to the vesting of the RSUs and the
issuance of Shares or cash thereunder. Alternatively, the Company may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or other amounts payable to you, with no withholding of Shares, or may
require you to submit a cash payment equivalent to the minimum Tax-Related Items
required to be withheld with respect to the vested RSUs. In the event the
withholding requirements are not satisfied, no Shares or cash will be issued to
you (or your estate) in settlement of the RSUs unless and until satisfactory
arrangements (as determined by the Company in its sole discretion) have been
made by you with respect to the payment of any such Tax-Related Items. If you
are subject to Tax-Related Items in more than one jurisdiction, you acknowledge
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. By accepting the RSUs, you expressly consent to the
methods of withholding as provided hereunder. All other Tax-Related Items
related to the RSUs and any Shares or cash delivered in settlement thereof are
your sole responsibility.


(c)    To the extent the Company pays any Tax-Related Items that are your
responsibility (“Advanced Tax Payments”), the Company shall be entitled to
recover such Advanced Tax Payments from you by any and all means that the
Company determines are appropriate, in its sole discretion. For purposes of the
foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to): (i) a forced sale of a sufficient number of Shares held
in any brokerage, recordkeeping or other account established by the Company on
your behalf in connection with the grant of awards under the Plan




--------------------------------------------------------------------------------




equal to the Advanced Tax Payments (in which case, these terms and conditions
shall give the Company the authority to issue sales instructions on your
behalf); and (ii) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company (including regular
salary/wages, bonuses, and Shares acquired by you pursuant to any equity
compensation plan that are otherwise held by the Company for your benefit).]


8.No Right to Continued Employment or Service. This Award Certificate shall not
limit or restrict the right of the Company or any Affiliate to terminate your
employment or service at any time or for any reason.


9.Effect of Award Certificate; Severability. This Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company. The
invalidity or unenforceability of any provision of this Award Certificate shall
not affect the validity or enforceability of any other provision of this Award
Certificate.


10.Amendment. The terms and conditions of this Award Certificate may not be
amended in any manner adverse to you without your consent.


11.Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. You
acknowledge and agree that the Plan is discretionary in nature and limited in
duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of the RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive RSUs or
benefits in lieu of the RSUs in the future. Future RSUs, if any, will be at the
sole discretion of the Company, including, but not limited to, the form and
timing of the award, the number of Shares subject to the award, and the vesting
provisions applicable to the award.


12.Plan Interpretation. Except as otherwise provided herein, this Award
Certificate is subject to the provisions of the Plan, and all of the provisions
of the Plan are hereby incorporated into this Award Certificate as provisions of
the RSUs. If there is a conflict between the provisions of this Award
Certificate and the Plan, the provisions of the Plan govern (except as provided
otherwise in this Award Certificate). If there is any ambiguity in this Award
Certificate, any term that is not defined in this Award Certificate, or any
matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction and governing law, as well as the powers of the Committee, among
others, to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan, (c) make appropriate adjustments to the RSUs
in the event of a corporate transaction, and (d) make all other determinations
necessary or advisable for the administration of the Plan.


13.[Extraordinary Item of Compensation. Your participation in the Plan is
voluntary. The value of the RSUs and any other grant under the Plan is an
extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). As such, the RSUs and any other grant under
the Plan is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


14.Consent to Collection/Processing/Transfer of Personal Data.


Pursuant to applicable personal data protection laws, the Company hereby
notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of the RSUs and your participation in the Plan. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the Plan and your participation in the Plan, and your denial and/or objection
to the collection, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein.


The Company holds certain personal information about you, including your name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all options, units or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the Plan. The
Data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in your country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for your
participation in the Plan.




--------------------------------------------------------------------------------






The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. You hereby authorize (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf to a broker or other third party
with whom you may elect to deposit any Shares acquired pursuant to the Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan, and (e) withdraw your consent to the collection,
processing or transfer of Data as provided hereunder (in which case, your RSUs
will be null and void). You may seek to exercise these rights by contacting your
local Human Resources manager or the Company’s Human Resources Department.


15.Private Placement. The grant of the RSUs is not intended to be a public
offering of securities in your country of residence (and country of employment,
if different). The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the RSUs is not subject to
the supervision of the local securities authorities.


16.Addendum. Notwithstanding any provisions of this Award Certificate to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different), as are set forth
in the applicable addendum to the Award Certificate (“Addendum”). Further, if
you transfer residence and/or employment to another country reflected in an
Addendum to the Award Certificate, the special terms and conditions for such
country shall apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the RSUs and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate your transfer). Any applicable Addendum shall
constitute part of the Award Certificate.


17.English Language. If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that this Award
Certificate, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs, be drawn up in English.
If you have received this Award Certificate, the Plan or any other documents
related to the RSUs translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.


18.Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the RSUs and the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.


19.Currency Fluctuations. Neither the Company, nor any Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between the local
currency of your country of residence and the U.S. dollar that may affect the
value of the RSUs or of any amounts due to you pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement of the RSUs.]


20.Electronic Delivery. The Company may, in its sole discretion, elect to
deliver any documents related to the RSUs granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.




--------------------------------------------------------------------------------






21.    Governing Law. All questions concerning the construction, validity and
interpretation of the RSUs and the Plan shall be governed and construed
according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the RSUs or the Plan shall be brought only in the state or federal courts of the
State of Delaware.




* * * * *


